Title: To James Madison from James Monroe, 24 October 1795
From: Monroe, James
To: Madison, James


Dear SirParis Octr 24. 1795.
I wrote you yesterday with a view of sending the letter by the same vessel which takes the articles we have purchased for you—but as an excellent opportunity, that of Mr. Murray a very worthy young man, offers, I shall avail myself of it not only to send the letter of yesterday but to add something to it. Perhaps these articles may likewise be sent by the same opportunity, altho the vessel sails for New York.
I herewith enclose you the copy of a letter to Mr. R. in ansr. to one of his—as likewise of my correspondence with Mr. Jay relative to his treaty, with such comments as I deemed it necessary to make to Mr. R. on that gentns. conduct in relation to that transaction. I sent you some considerable time since by Mr. Perkins of Boston a similar communication, & hope it has reached you: or rather I sent by him what respects Mr. Jay, having previously sent a copy of the other paper. My object was and is to put in yr. possession facts which may be useful in a certain view of things, perhaps to the publick & certainly to myself. So far as it respects Mr. R. the object is at an end for tis said he is withdrawn, but if he were not I have no reason to expect an attack from that quarter—as it respects the other however it may yet be useful. In any event you will become acquainted with another instance of the duplicity & finesse of that man, and find, at least I think so, how desirous he was, of embarking my reputation here in support of his, and with a view of sacrificing it, in case his merited to be sacrific’d, and of which I had little doubt even at that time. I endeavoured to act for the best advantage of my country, under the circumstances existing, & without compromitting myself in behalf of what he had done or might do: and I now find the benefit of that policy both in respect to the state of things here & with you.
I most sincerely hope the President has not & will not ratify this treaty, for if he does, I greatly fear the consequences here. From what I can learn, we shall be deemed under it rather than otherwise in the scale of the coalisd powers: and under such an impression it will require moderation in any govt. to withhold its resentment. How cautious therefore shod. the President be in hazarding a step of this kind at the present moment, when the slightest circumstance is sufficient to excite indignation, & even perhaps to part the two countries for ever. If the treaty is ratified, yr. situation is a difficult one: but even in that case do you not think the seizure on the part of Engld. of our vessels since, a sufficient ground to declare it broken & void? Perhaps a distinction may be taken that it was ratified after the seizure began, & of course that such seizure ceased to be a cause. But this is not sound, for if the President has ratified I presume his motive was the advice of the Senate & wh. was given before the seizure was known. To that act therefore shod. his ratification be referred & with it be dated. So that the Congress will be at liberty to act upon the seizure as a subsequent thing. In short you have a thousand grounds upon wh. you may get rid of this treaty, and I shod. be satisfied with the slightest of these had I a vote to give in the case. But if the treaty is rejected say its advocates you have war, & to wh. I reply that if so our dilemma is an unhappy one in consequence of that treaty. To be plundered with impunity was a hard thing, but to bear this treaty also, altho we universally deem it a calamity, merely because we fear Engld. is still worse. Surely that nation will not insist on such terms. She has too much regard for us, for Messrs. Jay Hamilton & compy if not for our country to push us to such an extremity, especially when she knows we are so averse to fighting. But I think the conclusion by no means a sound one: for I cannot think it possible, let her menaces, be what they may, that in the present state of things Engld. will make war on us. We see that she is greatly exhausted, and it is the universal report of Americans & others from Engld., that there is no calamity yet to befall her which she dreads more than a war with us. Satisfied have I always been that, by a decent but yet determined pressure we might not only obtain what we wanted & were entitled to, but likewise do it without war: indeed I have thot. it the surest way to avoid war. Still I am of this opinion.
The French have obtained a naval victory or rather advantage in the Medeteranean, in which a ship of the line was taken, & two others greatly damaged (indeed tis said they are run on shore) & with 17. vessels, merchantmen richly laden under their convoy. Two other similar advantages yet more signal are spoken of, but not authenticated. The late commotion was a terrible one, but it ended on the next day when every thing was perfectly quiet & in wh. state it has since remained: some denunciations have followed but they have vanished in smoke, as yet. Two cases only excepted. You will be astonishd to hear that all Paris is disarmed, and by abt. 5000. men, & you will of course conclude that the sense of its citizens are for the measure, or it cod. not be done. Indeed it was by a decree only—for under it they disarmd themselves. If they were not for it the situation of the republick wod. be an unpleasant one, for otherwise the citizens wod. be deemed agnst. the revolution, & wh. is certainly (I speak of a great majority) not the case.
I write now in the evening of the 24. On the 27. the new govt. assembles, & as every moment of the interval is of importance I take occasion to let you know that all is yet well & promises to be so. For a few days past there was a prospect of some terrible denunciations of Talien agnst Boissy D Anglass & others upon a suspicion that the latter had favd. the late commotion & today it was expected they wod. be made in form, as a comn. was appointed to rept. supplementally respecting that commotion. The report was made by Talien & I attended & heard it—but it contained nothing of the kind. Indeed it was conciliatory. I know B. D Anglass and think him true to the revolution, as I likewise think Talien, whom I also know. After this I am persuaded nothing will intervene, & that the new govt. will commence under favorable auspices.
An American just from London tells me that Mr. Pitt was at Deal & along the Engh. coast during the late troubles here—and just before the Ct. D’Artois was landed in the Isle Dieu, close by the French coast opposit the Vendee where he now is. Very sincerely I am yr. friend.
PS. I think it probable an attempt may be made to vindicate Mr. Jay agnst the imputations raised agnst. him for his misconduct in the negotiation with Gardoqui. If such attempt is made it will be made by a publication of his reports in the office of State which contain his justification: but the true view is in the secret journal of Congress & which ought likewise to be publish’d in case the others are. There is no objection to publishing the journal (or so much as respects this topic) wh. does not apply to the publicatn. of the reports with equal force: and to publish the one and not the other will be a partizan mæneuvre not very honorable to those who do it. They were in the Senate (I mean the reports) when I left it, & Mr. K. wanted them published, but I wanted the others also, & this put a stop to the business. I beg of you to attend to this for me, & give suitable notice thereof to my friends in that body.
The present is indeed an awful moment here. The change of the govt. & the momentary suspension of affrs. makes it greatly so, especially when it is known, as it is, that foreign powers are if not at the bottom, yet deeply concerned in every mov’ment. Gardoqui when he returned to Spain settled a secret service account for six hundred thousand dollars laid out in America and a short time after our peace a man (an antient Tory) but a friend of his, & who came from France for the purpose offered Mr. Hichburn five thousand pounds sterling from Lord D——r not to influence his opinion but presuming it wd. be right, as a proof of friendship and who likewise told him similar tokens were intended for others whom he named to him & who afterwards were: the first fact depends on the authority of Littlepage who told it to J. Barlow sometime since on his return from Spain whither he was sent by the king of Poland. Barlow adds that L. Littlepage appeard to know nothing of the negociation which had been on foot in America. The other fact is from the person himself. The French have recd. a check upon the Rhine wh. has caused a retrograde mæneuvre to the Rhine. It appears that the neutrality of some of the inf. powers with whom peace was made was broken by the opposit party & by wh. a wing of the French army was turned & wh. occasioned this movment. Tis not deemed a serious thing; two deputies however one of whom was in the military sectn. of the Committee of P. S. & the other suspected likewise of unfr. practices with their enemy, are arrested, as likewise is General Miranda.
